Title: To James Madison from Tobias Lear, 12 April 1808
From: Lear, Tobias
To: Madison, James



duplicate.
Sir,
Algiers, April 12th: 1808.

A Copy of my respect to you, of the 31st Ultimo, with my other letters mentioned therein, accompany this.  Since my last every thing has been tranquil here with respect to us.  Upon applying for my passport for one of the Cruizers, new assurances were given me that every Cruizer would receive positive Orders not to molest the Vessels of the U. States.  Altho’ I might have some doubts of this, founded, however, only on what had been done before; yet I could not feel justified in withholding this exercise of my duty without the express orders of my Government.
I mentioned in my last the determination of all the Consuls in this Regency to enter into some agreement to secure, as far as possible, their own Persons, and those of their families from violence and outrage by this Government, in consequence of any act of the Consul in his official capacity.  This has been talked over among us; but as yet we have come to no definitive agreement.  Something like the enclosed, will probably be adopted; and I must earnestly desire to have instructions on that head as soon as possible; as every other Consul will write to his Government, requesting the same without delay.
As soon as our Vessels shall be free to navigate the sea, an annuity in Stores will be expected from the United States, by this Regency; for altho’ our payments are well up, yet the Cash alone will never satisfy them.  Notwithstanding it is received as an absolute payment, and a receipt given accordingly; yet they still view it, in some measure, but as a collateral security for the continuance of our payments.  A Cargo of Spars, plank &c. with a small quantity of the other Articles, would be well received, as they are now destitute of them. So long as we have the reports, which come here frequently of the capture of American Vessels by the French and English, these People will not beleive that our Ports are shut; or that any uncommon circumstances interrupt our Vessels; and they cannot beleive that any Belligerent would venture to stop a Vessel bringing Stores for this Regency.
Without any advices from the U. States since the 14t. of July last, I feel myself often placed in an embarrassed situation as to the conduct I ought to pursue.  I can only assure you, that my best exertions shall never be wanting to promote the best interest of my Country, by every means in my power, guided by such lights as I have.
The troops of the Regency are on the point of marching against Tunis; but I think there will be some hesitation about their departure, until the object and destination of the numerous French Troops said to be now in Spain shall be determined.
A Swedish frigate came here a few days ago from Tunis; but I received not a line from our Chargè d’affaires there, from whom I have not heard for seven months, and nothing from Tripoli, for six months.
I pray you will accept the assurances of high respect and sincere attachment with which I have the honor to be Sir, Your faithful & most Obedt Servt.

Tobias Lear


P. S.  On the 2d. instant I had the honor of drawing upon you for $20,000 dollars, in favor of John Gavino Esq. of Gibraltar, 

in four sets of Exchange of$3000.4000.6000.7000. $20,000, as per letters of advice accompanying said Bills.
